IN THE UNITED STATES DISTRICT COURT.
FOR THE MIDDLE DISTRICT OF TENNESSEE RECEIVED
NORTHEASTERN DIVISION
MAR 04 2019

U.S. DISTRICT COURT
MIDDLE DISTRICT OF TENN.

Case No. 27/4 -cv-O009

UNITED STATES OF AMERICA,
Plaintiff,

Vv,
JURY DEMANDED
OAKLEY PHARMACY, INC., d/b/a,

DALE HOLLOW PHARMACY; EXPRESS
PHARMACY OF CLAY COUNTY, LLC;
THOMAS WEIR; MICHAEL GRIFFITH;
JOHN POLSTON; and LARRY LARKIN,

Defendant/Counter-Plaintiff.

Ne ee ee ee ee eet ee ee ee ee ee ee ee

ANSWER
Defendant, Larry Larkin (hereinafter “Defendant”), pro se, in Answer to the Complaint,

states the following:

Defendant answers as follows the numbered averments of the Complaint:

1, Defendant admits he is being sued, but denies he is liable to Plaintiff.

2. The allegations of J 2 of the Complaint are denied for lack of knowledge or
information.

3. The allegations of § 3 of the Complaint are denied.

4, The allegations of {| 4 of the Complaint are denied.

5, The allegations of J 5 of the Complaint are denied.

6, The jurisdictional allegations of | 6 on the Complaint are admitted; however, it is

denied that Defendant is liable to Plaintiff.

7. The venue allegations of {| 7 of the Complaint are admitted; however, it is denied

that Defendant is liable to Plaintiff.

8. The allegations of { 8 of the Gomplaint are admitted.

1

Case 2:19-cv-00009 Document 46 Filed 03/04/19 Page 1 of 12 PagelD #: 226

 

 
9. The venue allegations of §] 4 of the Complaint are admitted; however, itis denied
that Defendant is liable to Plaintiff.

10. The allegations of J 10 of the Complaint are admitted.

411. The allegations of J 11 of the Complaint are admitted.

12. The allegations of J] 12 of the Complaint are admitted.

13. The allegations of J 13 of the Complaint are admitted.

14, The allegations of J] 14 of the Complaint of the Complaint are denied in that he is
retired. Defendant admits to living in Knoxville, Tennessee.

15. The allegations of | 15 of the Complaint are denied for lack of knowledge or
information.

16. The allegations of {| 16 of the Complaint are denied for lack of knowledge or
information.

17. The allegations of § 17 of the Complaint are denied for lack of knowledge or
information.

18. The allegations of §| 18 of the Complaint are denied for lack of knowledge or

information.

419. The allegations of {| 19 of the Complaint are denied for lack of knowledge or

information.

20. The allegations of | 20 of the Complaint are denied for lack of knowledge or

information.

21. Defendant admits the correct statement of the law, but denies the remainder of this

paragraph 21.

22. The allegations of J 22 of the Complaint are denied for lack of knowledge or

information.

23. The allegations of | 23 of the Complaint are denied for lack of knowledge or

information.

9

Case 2:19-cv-00009 Document 46 Filed 03/04/19 Page 2 of 12 PagelD #: 227

 
24.
information.
25.
information.
26.
27.
information.
28.
29.
30.
31.
32.
33.
34.
35.
36.
37.
38.
39.
40.
41,

42.

43,

44,
45.

46,

The allegations of § 24 of the Complaint are denied for lack of knowledge or

The allegations of {| 25 of the Complaint are denied for lack of knowledge or

The allegations of J 26 of the Complaint are denied.

The allegations of § 27 of the Complaint are denied for lack of knowledge or

The allegations of §] 28 of the Complaint are admitted.
Defendant admits the correct statement of the law.
Defendant admits the correct statement of the law.
Defendant admits the correct statement of the law.
Defendant admits the correct statement of the law.
Defendant admits the correct statement of the law.
Defendant admits the correct statement of the law.
The allegations of 35 of the Complaint are admitted.
The allegations of {36 of the Complaint are admitted.
The allegations of J] 10 of the Complaint are admitted.
Defendant admits the correct statement of the law.
Defendant admits the correct statement of the law.
Defendant admits the correct statement of the law.
Defendant admits the correct statement of the law.
Defendant admits the correct statement of the law.
Defendant admits the correct statement of the law.
Defendant admits the correct statement of the law.
Defendant admits the correct statement of the law.

Defendant admits the correct statement of the law.

Q

Case 2:19-cv-00009 Document 46 Filed 03/04/19 Page 3 of 12 PagelD #: 228

 
47. The allegations of §] 47 of the Complaint are denied because there is no factual
allegation regarding Defendant.

48. Defendant admits the correct statement of the law.

49, Defendant admits the correct statement of the law.

50. Defendant admits the correct statement of the law.

51. Defendant admits the correct statement of the law.

52. Defendant admits the correct statement of the law.

53. Defendant admits the correct statement of the law.

54. Defendant admits the correct statement of the law.

55. Defendant admits the correct statement of the law.

56. The allegations of {| 56 of the Complaint are denied because there is no factual
allegation regarding Defendant.

57. The allegations of | 57 of the Complaint are denied because there is no factual
allegation regarding Defendant.

58, The allegations of {58 of the Complaint are denied because there is no factual
allegation regarding Defendant.

59, The allegations of | 59 of the Complaint are denied because there is no factual
allegation regarding Defendant.

60, The allegations of | 60 of the Complaint are denied because there is no factual
allegation regarding Defendant.

61. The allegations of {| 61 of the Complaint are denied because there is no factual
allegation regarding Defendant.

62. The allegations of §] 62 of the Complaint are denied because there is no factual
allegation regarding Defendant.

63. The allegations of §/ 63 of the Complaint are denied because there is no factual

allegation regarding Defendant.

Aa

Case 2:19-cv-00009 Document 46 Filed 03/04/19 Page 4 of 12 PagelD #: 229

 
64. The allegations of {| 64 of the Complaint are denied because there is no factual
allegation regarding Defendant.

65. The allegations of §] 65 of the Complaint are denied because there is no factual
allegation regarding Defendant.

66. Defendant admits the correct statement of the law.

67. The allegations of 67 of the Complaint are denied because there is no factual
allegation regarding Defendant.

68. Defendant admits the correct statement of the law.

69. Defendant admits the correct statement of the law.

70. Defendant admits the correct statement of the law.

71. Defendant admits the correct statement of the law.

72, Defendant admits the correct statement of the law.

73. Defendant admits the correct statement of the law.

74. The allegations of § 74 of the Complaint are denied because there is no factual
allegation regarding Defendant.

75, Defendant admits the correct statement of the law.

76. Defendant admits the correct statement of the law.

77. Defendant admits the correct statement of the law.

78. Defendant admits the correct statement of the law.

79. The allegations of § 79 of the Complaint are denied because there is no factual
allegation regarding Defendant.

80. Defendant admits the correct statement of the law.

81. Defendant admits the correct statement of the law.

82. Defendant admits the correct statement of the law.

83. The allegations of §] 83 of the Complaint are denied because there is no factual

allegation regarding Defendant.

q

Case 2:19-cv-00009 Document 46 Filed 03/04/19 Page 5 of 12 PagelD #: 230

 
84.

allegation regarding Defendant.

85.

allegation regarding Defendant.

86.

allegation regarding Defendant.

87.

information.

88.

89.

information,

90.

information.

91.

information,

92.

information.

93.

information.

94.

information.

95.

information.

96.

information.

Case 2:19-cv-00009 Document 46 Filed 03/04/19 Page 6 of 12 PagelD #: 231

The allegations of § 84 of the Complaint are denied because there is no factual

The allegations of J 85 of the Complaint are denied because there is no factual

The allegations of J 86 of the Complaint are denied because there is no factual

The allegations of | 87 of the Complaint are denied for lack of knowledge

The allegations of J 35 of the Complaint are denied.

The

The

The

The

The

The

The

The

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

of § 89 of the Complaint are denied for lack of knowledge
of J 90 of the Complaint are denied for lack of knowledge
of |] 91 of the Complaint are denied for lack of knowledge
of 92 of the Complaint are denied for lack of knowledge
of § 93 of the Complaint are denied for lack of knowledge
of §] 94 of the Complaint are denied for lack of knowledge
of § 95 of the Complaint are denied for lack of knowledge

of { 96 of the Complaint are denied for lack of knowledge

A

or

or

or

or

or

or

or

or

or

 
97.

information,

98.

information.

99.

information.
100.
information.
101.
information.
102,
information.
103.
information.
104.
information.
105.
information.
106.
information.
107.
information.
108,
information.
109.

information.

Case 2:19-cv-00009 Document 46 Filed 03/04/19 Page 7 of 12 PagelD #: 232

The

The

The

The

The

The

The

The

The

The

The

The

The

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

of § 97 of the Complaint are denied for lack of knowledge

of | 98 of the Complaint are denied for lack of knowledge

of § 99 of the Complaint are denied for Jack of knowledge

of 100 of the Complaint are denied for lack of knowledge

of | 101 of the Complaint are denied for lack of knowledge

of 102 of the Complaint are denied for lack of knowledge

of | 103 of the Complaint are denied for lack of knowledge

of | 104 of the Complaint are denied for lack of knowledge

of | 105 of the Complaint are denied for lack of knowledge

of § 106 of the Complaint are denied for lack of knowledge

of | 107 of the Complaint are denied for lack of knowledge

of § 108 of the Complaint are denied for lack of knowledge

of | 109 of the Complaint are denied for lack of knowledge

7

or

or

or

or

or

or

or

or

or

or

or

or

or

 
110,
information.
111.
information.
112.
information.
113.
114.
information.
115.
information.
116.
information.
117.
information.
118.
information.
119.
information.
120.
information,
121.
information.
122.

information.

Case 2:19-cv-00009 Document 46 Filed 03/04/19 Page 8 of 12 PagelD #: 233

The allegations of { 110 of the Complaint are denied for lack of knowledge

The allegations of 111 of the Complaint are denied for lack of knowledge

The allegations of | 112 of the Complaint are denied for lack of knowledge

The allegations of 113 of the Complaint are denied.

The

The

The

The

The

The

The

The

The

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

allegations

of J 114 of the Complaint are denied for lack of knowledge

of § 115 of the Complaint are denied for lack of knowledge

of § 116 of the Complaint are denied for lack of knowledge

of | 117 of the Complaint are denied for lack of knowledge

of J 118 of the Complaint are denied for lack of knowledge

of § 119 of the Complaint are denied for lack of knowledge

of | 120 of the Complaint are denied for lack of knowledge

of § 121 of the Complaint are denied for lack of knowledge

of | 122 of the Complaint are denied for lack of knowledge

R

or

or

or

or

or

or

or

or

or

or

or

or

 
123.
information.
124.
information.
125.
information.
126.
information.
127,
information.
128.
129.
130.
information.
131.
132.
133.
information.
134.
1365.
information.
136.

137.

The allegations of § 123 of the Complaint are denied for lack of knowledge

The allegations of | 124 of the Complaint are denied for lack of knowledge

The allegations of | 125 of the Complaint are denied for lack of knowledge

The allegations of § 126 of the Complaint are denied for lack of knowledge

The allegations of | 127 of the Compiaint are denied for lack of knowledge

The allegations of J 128 of the Complaint are denied.

The allegations of | 129 of the Complaint are denied.

The allegations of | 130 of the Complaint are denied for lack of knowledge

The allegations of J 131 of the Complaint are denied.

The allegations of J 132 of the Complaint are denied.

The allegations of ¢ 133 of the Complaint are denied for lack of knowledge

The allegations of { 134 of the Complaint are denied.

The allegations of {| 135 of the Complaint are denied for lack of knowledge

The allegations of J 136 of the Complaint are denied.

or

or

or

or

or

or

or

or

Defendant incorporates his responses in {J 1-137 hereinabove in response to the

allegations of § 138 of the Complaint.

138.

The allegations of 4 138 of the Complaint are denied.

Q

Case 2:19-cv-00009 Document 46 Filed 03/04/19 Page 9 of 12 PagelD #: 234

 
139. Defendant incorporates his responses in Jf] 1-138 hereinabove in response to the
allegations of 139 of the Complaint.

140. The allegations of § 140 of the Complaint are denied.

141, Defendant incorporates his responses in ff] 1-140 hereinabove in response to the
allegations of {| 141 of the Complaint.

442. The allegations of | 142 of the Complaint are denied.

143. The allegations of § 140 of the Complaint are denied.

144, Defendant denies any averment of the Complaint not specifically admitted or
denied above and he demands a jury to try the issues herein.

WHEREFORE, having fully answered the Complaint filed against him, Defendant
demands that the Complaint be dismissed and that he be awarded his costs incurred in defending
against same.

Respectfully submitted, this the 1st day of March, 2019.

Sh, hl

‘TARRY,VARKIN, pro se
Defendant

9713 Tallahassee Drive
Knoxville, Tennessee 37923
(865) 548-1870

CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that a true and exact copy of the foregoing has been
forwarded by U.S. Mail, postage prepaid, to Ellen Bowden Mcintyre, AUSA, United States
Attorney’s Office, 110 9th Avenue South, Suite A-961, Nashville, TN 37203-3870:

This, the 1st day of March, 2019. ~ ff ae
Loom iho.

LARRY LARKIN, pro se

TA

Case 2:19-cv-00009 Document 46 Filed 03/04/19 Page 10 of 12 PagelD #: 235

 
3868

US POSTAGE PAID -

PRIORITY MAIL: 2-Day ®

 

801 BROADWAY
NASHVILLE TN 37203
9510 8146 2033 9059 4142 51

STE 800

EXPECTED DELIVERY DAY: 09/02/18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-00009 Document 46 Filed 03/04/19 Page 11 of 12 PagelD #: 236

 

 
 

 

Case 2:19-cv-00009

UNITED STATES
POSTAL SERVICE s

|

 

 

 

 

 

 

 

Document 46 Filed 03/04/19 Page 12 of 12 PagelD #: 237

 

 
